
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Space (for
			 himself and Mr. Terry) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives regarding the merits and benefits of the Laundry Environmental
		  Stewardship Program (ESP) program, which improves the environment through
		  textile services industry wide conservation of water and energy, reducing
		  pollutants, and using safer surfactants.
	
	
		Whereas LaundryESP is a voluntary pollution-prevention and
			 resource-conservation program where members are encouraged to participate
			 through a variety of initiatives, including—
			(1)the establishment
			 of recycling, reuse, and recovery programs in each plant;
			(2)implementation of
			 best-management practices to conserve resources and reduce pollution;
			(3)self-assessments
			 of operations and environmental compliance;
			(4)use of
			 environmentally beneficial chemicals;
			(5)installation of
			 more efficient equipment; and
			(6)education of and
			 partnerships with customers to reduce pollutants;
			Whereas LaundryESP encompasses 170 textile service
			 companies and 750 laundry plants which account for the majority of the
			 industry’s production serving light, heavy, and high-technology manufacturing,
			 hospitals, medical clinics, hotels, transportation industries, retail
			 businesses, and restaurant services;
		Whereas LaundryESP is a cost-effective and flexible
			 program in which textile services industry companies can improve their
			 environmental performance;
		Whereas LaundryESP is designed to arrive at more efficient
			 use of resources including water, energy, and wash chemicals through
			 innovative, new approaches;
		Whereas the primary goal of LaundryESP is to facilitate
			 the textile services industry’s continued commitment to environmental
			 protection, built on a foundation of strengths in recycling and reuse;
		Whereas LaundryESP over the past decade has resulted in—
			(1)41 percent
			 increase in textile service production (12.16 billion pounds of textiles
			 processed today vs. 8.62 billion a decade ago);
			(2)43 percent
			 pollutant reduction (17,500 lbs. of pollutants, as measured by pollutant
			 equivalents, did not have to be treated at the local wastewater treatment
			 facility);
			(3)28 percent
			 reduction in water use (translates to a savings of 26 billion gallons which
			 would serve the water needs of 700,000 people per year);
			(4)15 percent
			 reduction in greenhouse gas (the equivalent of taking 220,000 cars off the road
			 every year over the decade); and
			(5)14 percent
			 decrease in total energy use (the equivalent of the total amount of electricity
			 used annually by 450,000 United States homes); and
			Whereas the textile services industry has been working
			 actively with the Environmental Protection Agency to promote
			 green environmentally friendly business practices industry wide,
			 and the Environmental Protection Agency has reviewed LaundryESP and found
			 significant progress in water and energy conservation, pollutant wash chemical
			 reductions, and greater use of environmentally friendly wash chemicals: Now,
			 therefore, be it
		
	
		That the House of Representatives commends
			 LaundryESP and the textile services industry for their voluntary industry wide
			 commitments to use less water and energy, use more environmentally friendly
			 wash formulas, and significantly reduce pollutants, producing an excellent
			 example of a conservation and environmental protection program that fosters
			 innovation, corporate stewardship, cooperation with regulatory authorities, and
			 a willingness to change.
		
